Title: From George Washington to Major General Israel Putnam, 6 July 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Morris Town 6th July 1777

I was last Night favd with yours of the 4th—Genl Mifflin has this day sent off a load of intrenching Tools for Genl Schuyler, they will be delivered to you and I beg they may be immediately forwarded to Albany. The inclosed letter contains an order for Cartridge paper which is to be sent up at the same time with the Tools.
If the Enemy, instead of going up the North River, should move to the Eastward, your Troops will be the first that will follow them, you should therefore, in order to be prepared for such an exigency, inquire of the Quarter Master whether a sufficient Number of Teams to transport your Baggage and Artillery could be provided on a sudden, and altho’ I would not have them engaged on an uncertainty, yet, by looking out a little before hand, he might know where to find them quickly if wanted.
I hope Genl parsons’s detatchment will bring off the Cannon from

Fort Lee, but if they do not keep a good Watch, the Party of the Enemy at Paulus Hook will be upon them. They will certainly get intelligence of our people’s being there, for all the Country are their Friends. I am &ca.
